OPINION — AG — **** STRAIGHT PARTY VOTING-MACHINES-JUDICIAL OFFICERS **** A VOTING MACHINE CONSTRUCTED AND PROGRAMMED SO THAT A VOTER DESIRING TO VOTE A STRAIGHT TICKET MUST MOVE A REASONABLE NUMBER OF SELECTORS OR LEVERS TO THE PARTY DESIGNATION OF HIS CHOICE WOULD BE IN SUBSTANTIAL COMPLIANCE WITH 26 O.S. 1961 274 [26-274]. THE PROCEDURE FOR VOTING A STRAIGHT TICKET ON A PARTICULAR VOTING MACHINE MUST BE CLEARLY AND PRECISELY SET OUT BY THE APPROPRIATE ELECTION OFFICIALS FOR THE INFORMATION AND BENEFIT OF THE VOTER USING SAID MACHINE DON TIMBERLAKE